Title: To Benjamin Franklin from Vergennes, 8 June 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 8. Juin 1779.
J’ai eu l’honneur, M, de vous prévenir, le 13. 7bre. d., que M. de Sartine enverroit aux administrateurs de la guadeloupe l’ordre de faciliter au Sr. Stewenson les recouvrements qu’il avoit à faire dans cette ile. Vous verrez par la letre du 4. juin que ce Ministre vient de mécrire sur cet objet que le debiteur du Sr. Stewenson a versé dans la caisse du Roi une somme de 9569 l.t. argent des iles, et que cette somme sera remboursée à paris por le Trésorier de la marine; il n’est question que de Savoir à qui elle doit être remise; des que vous maurez répondu à cet égard, M. de Sartine donnera les ordres nécessaires pour que le payement n’éprouve aucun retard./.
M. franklin
